PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Plihal et al.
Application No. 16/940,373
Filed: July 27, 2020
For: METHOD FOR PROCESS MONITORING WITH OPTICAL INSPECTIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed April 15, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application retrieved on April 15, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on July 27, 2020. 

This application file is being referred to the Technology Center Art Unit 2665.

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914. Questions concerning status or examination of the application should be directed to the Technology Center 2600 at (571) 272-2600.

/Ramesh Krishnamurthy/Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions